DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., U. S. Patent Application No. 2015/0094165, in view of Allen, U. S. Patent No. 6,354,961.  As to Claim 1, Cole teaches a golf club head comprising a body comprising a heel In re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 2, Allen teaches a second side rib protruding from the interior surface of the toe end, Col. 14, ln. 24-28.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with a second side rib on the toe side, as taught by Allen, to provide Cole, as modified, with a rib on the skirt portion at the toe side, to yield the predictable result of facilitating the process of customizing the flex response of the club head.   As to Claims 3 and 13, Cole, as modified, discloses the claimed invention except for specifying that a first rib may be located closer to the crown.  It would have been obvious to one of ordinary skill in the art at the effective filing date to position the first rib closer to the crown, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).    As to Claims 8 and 18, Cole teaches that first and second rib axes may intersect and may be tangent to a locus defined by a conic section perimeter, paragraph 0058.  As to Claims 9 and 19, Cole teaches that with respect to a top view of the club head, where first and second ribs are located at a heel side of the body, first and second rib axes intersect at a toeward segment of the conic section perimeter, and where first and second ribs are located at a toe side of the body, first and second axes intersect at a heelward segment of the conic section perimeter, paragraphs 0201 and 0202.  As to Claims 10 and 20, Cole teaches that when the club head is at address over a ground plane, the conic section perimeter is centered at one of a center plane, a midheel plane, or a midtoe plane, paragraphs 0197 and 0198, noting a midheel plane defined by the point midway between the center plane and heel end plane and a midtoe plane defined by the point midway between the center plane and toe end plane.  As to Claim 11, Cole and Allen, together with the cited case law, are applied as in Claim 1, with the same obviousness rationales being found applicable.  Further, Allen suggests that the first side rib (58) and the second side rib (61) may be In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claim 12, the examiner finds that the case law applied in the treatment of Claim 3 is applicable to support a finding of obviousness with regard to locating the second side rib closer to the crown.    As to Claims 21 and 22, Cole teaches that ribs may be spaced from the front end (front wall), paragraph 0063, and near the front end, paragraphs 0067 and 0110, suggesting that a first side rib may be similarly positioned.  Cole, as modified, teaches a side rib, as discussed above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to position a first side rib spaced apart from the front end and near the front end, as suggested, to provide Cole, as modified, with a first side rib positioned to be spaced apart from the front end and near the front end.  Cole, as modified, discloses the claimed invention except for specifying that the first side rib may be positioned from 0.05 to 0.30 inch away from the front end.  Cole teaches that the position of the ribs influences the support provided upon impact, paragraph 0067, indicating that the position of a rib is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to position the first side rib at a distance within the claimed range from the front end, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the teaching of Cole and Allen cannot be combined because Allen teaches supporting the face wall with a rib that is integral with the face wall.  Applicant concludes that a person of ordinary skill in the art would not have considered spacing the side rib from the face wall.  The examiner maintains the position that Cole teaches ribs that are spaced from the face wall, as discussed in the office action.  Cole teaches that the ribs so positioned support the face during impact, as also discussed in the office action.  A person of ordinary skill in the art would have considered the teaching of the references in combination to show that ribs may support the face when positioned on the crown or on a side and that support for the face may be provided by a rib that is integral with the face or spaced from the face.  The combination of the teaching supports a finding of obviousness regarding a side rib spaced apart from the face.  
In response to applicant's argument that the references do not indicate that the ribs are meant to address unwanted vibrations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the position that a combination of the teaching of the references would not work in change in the principle of operation of the invention, as both cited references disclose ribs which support the face and that .
Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.